OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
We cannot say as a matter of law that the evidence was insufficient to support the Family Court’s adjudication of neglect (Family Ct Act, § 1012, subd [f]). In particular, the mother’s mental retardation, while not a per se basis for a finding of neglect, adds to the legitimate concern that her toleration of her present husband’s beating of the infant child and her own lack of proper care, as demonstrated by incidents in which she physically manhandled the child and repeatedly left her at home unattended, will not readily yield to reformation. We therefore cannot say that the Family Court abused its discretion in issuing the limited order of removal.
*744Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order affirmed.